DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 9-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zamani et al. (US 20200162264 A1).
Regarding claim 1, Zamani discloses:
a method of validating a block in a blockchain network, at least by (paragraph [0098] which describes verifying the validity of every transaction in the block before it is added to the blockchain)
comprising the steps of: receiving at least one request, by the blockchain network, each request instructing the blockchain network to validate a block, at least by (paragraph [0203] which describes a transmitted interaction that is submitting and the verifier committee in the blockchain network to the add the black associated with the interaction, see also para. [0269-0271] regarding validating a block from a received 
identifying a subset of nodes in the blockchain network as trusted nodes, at least by (paragraph [0203] which describes a committee of node (e.g. subset of nodes) and furthermore paragraph [0071, 0109, 0144-0169] which describe how nodes are selected into a committee as trusted nodes)
forming a quorum comprising a plurality of trusted nodes as quorum members wherein the quorum comprises a quorum manager, at least by (paragraph [0053, 0070, 0199] describes multiple selected nodes to be a part of a committee (e.g. quorum members) and a determined committee leader (e.g. quorum manager))
distributing, by the quorum manager, the validation request to each quorum member, at least by (paragraph [0075, 0111, 0312] describes the ability for each node in the committees to process incoming transactions (e.g. validation request), furthermore paragraph [0213] further describes verification message from the leader node being received at the other nodes in the committee and are validated by each node.
receiving, by the quorum manager, a vote on the validity of the block from each quorum member, at least by (paragraph [0218-0223] which describes receiving votes from each the nodes in the committee based on the “proof message” sent form the leader (e.g. quorum manager) to verifying the validity of the block at each node and returning vote based on its determined validity)
and determining, by the quorum manager, the validity of the block by tallying up the votes received wherein a trusted node must meet certain pre-determined criteria wherein a node is a computing device that comprises a processor and a memory that stores the entire blockchain, at least by (paragraph [0204, 0216-0223] describes each node in the committee verifying the validity of the block and determining whether there is a consensus (e.g. pre-determined criteria) based on the votes received by the nodes (e.g. tallying up the votes received wherein a trusted node, and paragraph [0050] further describes the entire blockchain being stored at each node)
As per claim 2, claim 1 is incorporated and Zamani further discloses:
further comprising the steps of: receiving validation requests to verify a plurality of blocks; and forming multiple quorums, each quorum handling a unique validation requests, at least by (paragraph [0075] which describes multiple smaller groups of nodes called committees operating in parallel (e.g. forming multiple quorums, each quorum handling a unique validation requests) on disjoint block of transactions (e.g. validation requests to verify a plurality of blocks)
As per claim 4, claim 2 is incorporated and Zamani further discloses:
wherein the quorum will dissolve after it determines the validity of the block, at least by (paragraph [0109] which describes changing and replacing most members of a committer (e.g. quorum dissolves) after every consensus decision (e.g. determines the validity of the block)
As per claim 5, claim 2 is incorporated and Zamani further discloses:
wherein the trusted nodes forms a pool and the quorum is formed by performing randomized lottery on the trusted nodes in the pool, at least by (paragraph [0005, 
As per claim 6, claim 2 is incorporated and Zamani further discloses:
wherein the trusted nodes forms a pool and the quorum is formed by performing voting process by the trusted nodes in the pool, at least by (paragraph [0145] describes a verification process from other nodes in the committee to elect nodes to a subcommittee such verification process is interpreted as (e.g. voting process).
As per claim 10, claim 1 is incorporated and Zamani further discloses:
further comprising: determining that a node from the plurality of nodes that is not among the plurality of trusted nodes; and refraining from transmitting the block to the node based on the determination that the node is not among the plurality of trusted nodes, at least by (paragraph [0167] which describes determining malicious/dishonest nodes within the committee and doesn’t allow any messages to be sent to the committee)
As per claim 11, claim 1 is incorporated and Zamani further discloses:
further comprising: determining that a voting score based on the validity votes received from the plurality of trusted nodes is above a threshold; and determining that the block is valid based on the determination that the voting score is above the threshold, at least by (paragraph [0204, 0218-0223] describes each node in the committee verifying the validity of the block and determining whether there is a consensus (e.g. above the threshold) based on the votes received by the nodes 
As per claim 12, claim 1 is incorporated and Zamani further discloses:
further comprising: determining that the block is not valid based at least in part on the validity votes received from each of the plurality of trusted nodes, at least by (paragraph [0167] describes detecting malicious nodes based on the number of nodes from the committee that correctly announces that they were elected (e.g. validity votes)
As per claim 13, claim 5 is incorporated and Zamani further discloses:
further comprising: identifying a second plurality of trusted nodes; transmitting the block to each of the second plurality of trusted nodes based on the determination that the block is not valid; receiving a second validity vote from each of the second plurality of trusted nodes in response to transmitting the block to each of the second plurality of trusted nodes; and determining the validity of the block based at least in part on the second validity vote from each of the second plurality trusted nodes, at least by (paragraph [0282] which describes the verifier committee being unable to verify that the block is valid (e.g. determination that the block is not valid) and determining a source committee (e.g. identifying a second plurality of trusted nodes) and request that the source committee verify the block and after receiving the block from the verifier committee 1020, the source committee 1030 may determine if the block is valid (e.g. determining the validity of the block based at least in part on the second validity vote from each of the second plurality trusted nodes)
As per claim 14, claim 5 is incorporated and Zamani further discloses:
further comprising: transmitting a message to a block creator of the block indicating that the block is invalid, at least by (paragraph [0276] “if the nodes in the source committee could not verify each UTXO, then the verifier committee can receive the 
Claim 9 recite equivalent claim limitations as claim 1 above, where the terms receiving and identifying are equivalent terms in relation to a request to validate a block and identifying a block to be validated; identifying a subset of nodes as trusted nodes is identifying a plurality of node in/participating in the blockchain and identifying a plurality of trusted nodes; tallying votes and meeting a criteria are receiving a validity vote and determining validity;  Claim 15 recite equivalent claim limitations as claim 1 above for the same reasons as claim 9 except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamani in view of Chen et al. (US 20210026840 A1).
As per claim 3, claim 1 is incorporated and Zamani further discloses:
wherein a coordinate node coordinates the activities of said multiple quorums, further comprising the steps of receiving, by the coordinate node, validation results as and when a quorum completes the validation request; declaring, by the coordinate node, all blocks are valid when all quorum managers verify that all the blocks are valid, at least by (paragraph [0203-0216] which describes adding blocks into the blockchain by receiving validation votes form node in the committee and only adding the blocks when the votes show that there is a consensus)
But Zamani fails to specifically disclose:
and declaring, by the coordinate node, that the (n-1)th block to the last block of the plurality of blocks to be invalid if the nth block is found to be invalid by a quorum, and sending a stop-validation instruction to all the quorums to stop validating from the (n-1)th block to the last block.
However, Chen et al. (US 20210026840 A1), teaches the above limitation at least by (paragraph [0037, 0040], “the other nodes 204 may consider a transaction record valid 218 by the mere fact that the blockchain 206 has progressed to the next block, e.g., block n+k+1 220. If the block n+k 216 transaction record 218 are invalid, the finality request on block n 214 is terminated.”)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Chen into the teaching of Zamani as they relate to validating blocks to be added to a blockchain and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of determining an .
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamani in view of Li et al. (US 20200059369 A1).
As per claim 7, claim 2 is incorporated and Zamani fails to disclose:
further comprising: determining that the node is operated by a trusted organization, wherein determining that the node is a trusted node is based at least part on the determination that the node is operated by the trusted organization.
However, Li et al. (US 20200059369 A1), teaches the above limitation at least by paragraph [0085] which discloses trusted comities members and further in paragraph [0086, 0107,0120] each committee member is described to be represented by a professional organization and determined to be trusted by top-level committee members.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Li into the teaching of Zamani as they relate to validating blocks to be added to a blockchain and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving the management and implementation of committee protocol as taught by Li in para. 0092.
As per claim 8, claim 6 is incorporated and Zamani fails to disclose:
further comprising: determining that the node is a permanent trusted node based at least part on the determination that the node is operated by the trusted organization.
However, Li et al. (US 20200059369 A1), teaches the above limitation at least by (paragraph [0107] “The applicant organization will be examined according to the self-determined protocol 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Li into the teaching of Zamani as they relate to validating blocks to be added to a blockchain and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving the management and implementation of committee protocol as taught by Li in para. 0092.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152